Citation Nr: 1818448	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-27 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from May 2000 to June 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Board remanded these claims to accommodate the Veteran's request for a hearing.  He subsequently had this hearing in December 2013, testifying before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

The Board again remanded these claims to the Agency of Original Jurisdiction (AOJ) in April 2014 for still further development.

The Board later denied the Veteran's claims in a January 2015 decision.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court granted a Joint Motion for Vacatur and Remand (JMVR), vacating the Board's decision denying these claims and remanding them to the Board for further proceedings consistent with the Court's Order. After receiving the case back from the Court, the Board, in turn, again remanded these claims to the AOJ in September 2016 and July 2017 to comply with the JMVR.  These claims since have been returned to the Board for readjudication.


FINDING OF FACT

The preponderance of the competent and credible (therefore most probative) evidence establishes that a chronic left foot disability and chronic left hip disability were not present during the Veteran's military service or until years later and are not etiologically related to or the result of any incident of his service.



CONCLUSION OF LAW

A chronic left foot disability and chronic left hip disability were not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred during his service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  This includes complying, certainly substantially, with the Board's remand directives in further developing these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In response to the Board's remands, complete records of VA treatment were obtained and added to the claims file so they may be considered, since potentially relevant, and an additional medical opinion obtained in July 2017.  The claims were then readjudicated in a February 2018 Supplemental Statement of the Case (SSOC).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, including since the most recent remand, in terms of noncompliance with these preliminary obligations.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty-to-assist argument).

The Veteran contends that service connection is warranted for left foot and hip disabilities because they are the result of injuries he sustained while in service.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

These § 3.309(a) "chronic" diseases also may be presumed to have been incurred in service if manifested to a compensable degree - generally meaning to at least 
10-percent disabling, including for arthritis in particular - within a year after the Veteran's discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes satisfaction of the first two elements of service connection.  Namely, VA treatment records and a July 2017 VA examiner confirm the presence of a Morton's neuroma and plantar fasciitis of the Veteran's left foot, as well as an anterior labrum tear of his left hip and mild-to-moderate degenerative arthrosis of the left hip joint.  Current disabilities therefore are demonstrated.  

The record also establishes in-service incurrence of relevant injuries.  Service records include a February 2007 left foot X-ray report documenting the Veteran's complaints of pain, albeit with normal left foot findings.  He also reported experiencing left hip pain in May 2007, albeit in the context of a low back injury.  A June 2007 bone scan indicated a possible early stress fracture, but an MRI in July 2007 was negative for a stress fracture, bone lesion, or avascular necrosis.  In November 2007, in connection with a Medical Board examination, the Veteran was noted to have a history of a foot sprain in January 2007 that was last symptomatic two to three months earlier and chronic back pain since April 2007, but with normal scans.  Still, although no abnormalities of the feet or hips were identified during his November 2007 Medical Board examination, the records  concerning his service document his complaints of pain in his left foot and hip, so the Board finds that in-service injuries are demonstrated.

But there still has to be the etiological link between the current diagnoses and the injuries in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


Regarding this third and equally imporant element of service connection, a correlation ("nexus") between the Veteran's current disabilities and the injuries in service, there is not this required correlation.  His complaints of left foot and hip pain are documented in the records concerning his service, but there are no findings of a chronic (meaning permanent) foot or hip condition.   In fact, a February 2007 foot X-ray and July 2007 left hip MRI were unremarkable (negative) for any abnormalities - including arthritis of either joint or a left hip stress fracture.  The Veteran's feet and left hip were consistently normal upon subsequent physical examinations, even as he continued to receive treatment and physical therapy for a low back condition.  Moreover, though the examiner who performed the November 2007 Medical Board examination recorded the Veteran's history of a previous left foot sprain and low back injury, the examiner also found that the Veteran's feet and hips were normal on physical examination.  Thus, these service records do not tend to support his present-day contentions regarding the incurrence of "chronic" left foot and left hip conditions during his active duty service, as opposed to injuries that were more acute and transitory.

Post-service treatment records also weigh against the claims for service connection.  VA treatment records are unremarkable for evidence of left foot or hip pain until April 2012, more than four years after service, when the Veteran complained of bilateral (so left and right) foot pain at a VA Medical Center (VAMC).  He also testified during his December 2013 hearing that he did not seek treatment for left foot and hip pain until several years after his discharge from service.  VA treatment records document a finding of left hip arthritis in a February 2016 X-ray, eight years after discharge.  The Veteran's military service ended in June 2008, so that was well beyond the one-year presumptive period, which had expired in June 2009, for presuming that any arthritis now affecting his left hip presumptively was incurred in service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.


In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In this case, the Board finds that the absence of medical complaints or treatment for the disabilities at issue in this appeal for the time indicated following service is one of several factors utilized in the determination of whether service connection is warranted.  Even aside from this, however, there are no competent and credible medical nexus opinions in this instance supporting the claims and this required correlation to the Veteran's injuries in service.  None of his treating physicians have causally related his current left foot and left hip disabilities to his service.  Indeed, to the contrary, the record contains several VA opinions weighing against service connection.  Most recently, in July 2017, after a full review of the claims file, including the Veteran's lay statements, service records, and post-service records, a VA examiner determined the Veteran's left foot and left hip disabilities were unrelated to his injuries during service, including especially the January 2007 left foot sprain and complaints of left hip pain associated with the low back injury.  

This examiner reviewed the specific mechanism, treatment, and nature of the left foot injury in service and concluded it was transitory and resolved with no residuals documented at the time of service separation.  This examiner also pointed out the Veteran was seen and examined on multiple occasions with various consultations to determine the source of his left hip pain; in the end, his complaints were attributed to referred pain from his low back disorder.  This examiner also specifically found that the Veteran's current left foot and left hip disabilities were not etiologically related to his complaints and treatment during service.  Given the depth of the explanation, the Board finds this VA compensation examiner's opinion more probative than the Veteran's unsubstantiated lay opinion to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Furthermore, the VA examiner's medical opinion was accompanied by a very thorough and full review of the lay and medical evidence in the record and is well-supported by explantory rationale.  This opinion therefore is entitled to a lot of probative weight because it has the proper factual foundation and predicate and contains the required discussion of the underlying reasoning.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board also has considered whether the Veteran has reported a history of continuous symptoms referable to his left foot and hip since his time in service.   Service connection as mentioned is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine additionally whether this evidence also is credible, as only then does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran has not provided persuasive indication of continuity of symptomatology regarding these claimed left foot and left hip disabilities since his time in service.  He testified in December 2013 that he had experienced just intermittent left foot and hip pain after service, also that he admittedly did not seek treatment for several years as it would have suggested weakness and an inability to deal with the problem on his own.  It is symptoms, not treatment for them, which is the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b). See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  But that notwithstanding, to the extent the Veteran is claiming continuity of symptoms since his service, the Board finds his written and oral testimony concerning this less credible in light of the contrary information provided in his service and post-service treatment records.  As already discussed, his service records document an acute left foot injury in January 2007 that resolved without residuals.  And as for his left hip, he complained of hip pain while receiving treatment for a low back injury, but no left hip pathology was ever identified warranting a separate diagnosis, other than referable to his low back.  His feet and hips were described as normal during the November 2007 Medical Board examination and there is no medical evidence of foot or hip disabilities until several years after his discharge from active duty, even beyond the one-year presumptive period allowing for initial manifestion of arthritis to a compensable degree.  Therefore, ultimately, the Board finds that his lay statements concerning this are outweighed by the competent medical evidence discounting this notion of continuous symptoms since his service referable to his left foot and hip, including the opinion of the July 2017 VA examiner.

The Board also finds that the Veteran's contrary opinion that his left foot and left hip disorders are related or attributable to his service is not competent evidence.  Compare and contrast 38 C.F.R. § 3.159 (a)(1) and (a)(2), defining competent medical versus lay evidence.  He is a layman and, therefore, is not competent to provide a probative opinion on something that is a medical question beyond the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining this is a fact-specific, case-by-case, determination).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (differentiating between conditions that are simple versus medically complex).  The Veteran's diagnosed conditions are complex, not simple, so, as a layman, he lacks the necessary training and expertise to give a probative opinion on their etiology, including in terms of whether the result of his military service.  There is no competent evidence showing or otherwise suggesting his left foot and left hip disabilities, which were first documented several years after conclusion of his service, are nonetheless the result of his service.  See 38 C.F.R. § 3.303(d).

In sum, although the Board finds that current disabilities and in-service injuries are established, the evidence weighs against a finding of the required correlation between those injuries in service and the present disabilities.  The VA examiner has discounted any notion of an etiological link between the Veteran's current disabilities and his military service, including especially those injuries, so even accepting they occurred as alleged.  Accordingly, the Board must conclude that the preponderance of the evidence is against these claims and they are denied.


ORDER

The claim of entitlement to service connection for a left foot disability is denied.

The claim of entitlement to service connection for a left hip disability also is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


